Citation Nr: 0025741	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to September 
1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  During the course of the appeal, the veteran moved 
to the jurisdiction of the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The preponderance of the evidence shows that the 
veteran's MS, which was first clinically manifested 
approximately 20 years after his discharge from active duty, 
is unrelated to service.  


CONCLUSION OF LAW

MS was not incurred in or aggravated by service nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for MS.  
Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  For MS, service connection may 
be presumed when that disability is shown to a degree of 10 
percent or more within seven years of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

The veteran contends that his MS was first manifested in 
service or during the seven years after his discharge from 
service.  He maintains that the manifestations included leg 
weakness and numbness; low back pain; extreme fatigue; 
dizziness; nausea; numbness in the hands and feet; and 
spasticity in the left lower extremity.  Indeed, he states 
that his legs gave out quite often and that on one occasion 
he fell and broke his nose.  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, whether the veteran has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The veteran's reports of the onset of MS are not sufficient, 
by themselves, to render the claim well grounded, because lay 
persons are not competent to offer medical opinions.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  There is evidence, however, 
from one of the veteran's treating physicians, B. R. P., 
M.D., which indicates that the veteran's symptoms of MS go 
back to the veteran's younger days, i.e. the early 1970's 
(See, e.g., hospital report, dated in July 1986 and 
outpatient treatment record, dated in January 1993).  While 
not dispositive of the issue, such evidence suggests that the 
onset of the veteran's MS may have occurred during the 7 year 
presumptive period.  Accordingly, the Board is of the opinion 
that the veteran's claim is at least plausible and, 
therefore, well grounded.
The service medical records, including the report of his 
service separation examination in July 1965, are completely 
negative for any evidence of MS.  They do show, however, that 
in February 1961, the veteran broke his nose playing 
football.  While hospitalized for that injury, it was noted 
that he had a history of rheumatism and a history of back 
pain dating back to childhood.  In August 1961, the veteran 
was also hospitalized for acute myositis, organism 
undetermined, left paravertebral musculature.  (Myositis is a 
muscular discomfort/inflammation or pain from infection or an 
unknown cause.  Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995); Carroll v. Brown, 8 Vet. App. 128, 129 (1995).)  In 
December 1964, the veteran was treated for various 
complaints, including lightheadedness and vomiting, 
associated with probable flu or mild encephalitis.  In June 
1965, the veteran sustained an abrasion of the left knee and 
developed cellulitis in that area.  (Cellulitis is diffuse 
and especially subcutaneous inflammation of connective 
tissue.  (Woods v. Principi, 3 Vet. App. 376, 377 (1992).)  

The service medical records are, otherwise, negative for any 
pathology associated with complaints of back pain, muscle 
discomfort, lightheadedness, vomiting, or lower extremity 
problems.  The veteran's contentions notwithstanding, such 
records are completely negative for any evidence of weakness, 
numbness, or giving way of the legs; extreme fatigue; 
numbness in the hands and feet; or spasticity in the left 
lower extremity.  

During his service separation examination in July 1965, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, dizziness or fainting spells or neuritis.  
He responded in the affirmative, when asked if he then had, 
or had ever had, swollen or painful joints; cramps in his 
legs; frequent indigestion; arthritis or rheumatism; or 
lameness.  The examiner noted that the veteran had a history 
of  myositis and of stomach trouble related to umbilical 
hernia repair in service, but reported that there were no 
complications or sequelae.  The examiner also noted that the 
veteran's complaints of swollen or painful joints; leg 
cramps; arthritis or rheumatism; and lameness were associated 
with his treatment for cellulitis.  Again, however, the 
examiner stated that that disability had cleared with no 
complications or sequelae.  Indeed, the physical examination 
revealed that the veteran's abdomen and viscera, upper 
extremities, lower extremities, and spine were normal.  A 
neurologic examination was also normal.  

In January 1970, the veteran was hospitalized at Little 
Company of Mary Hospital for complaints of back pain 
radiating to his left leg.  Those complaints reportedly dated 
back to service in 1961.  A myelogram confirmed a herniated 
nucleus pulposus at the level of L5-S1 on the left for which 
he underwent a hemilaminotomy of L5, S1 on the left and 
excision of the L5 disc.  There was no reported evidence of 
MS.  

MS was not clinically confirmed until 1986, when it was 
diagnosed by Dr. P.  Thereafter, the veteran was closely 
followed for MS and underwent numerous tests.  

As noted above, Dr. P. reports that the veteran had multiple 
symptoms in his younger days which, at the time were 
unexplained, but which were fairly clearly manifestations of 
the veteran's current demyelinating disease.  After reviewing 
the record, however, the Board is of the opinion that the 
preponderance of the evidence shows otherwise.  Dr. P. refers 
to the early manifestations as clumsiness, left leg weakness, 
paresthesia, and dysesthetic-type symptoms.  The only 
evidence of any of these symptoms, however, dated between the 
time of the veteran's discharge from service and the end of 
the 7 year presumptive period, is the 1970 report of 
hospitalization for back disability.  At that time, left 
lower extremity weakness was clearly associated with a 
herniated nucleus pulposus.  

In 1986, Dr. P. also noted that the veteran had a 12 - 14 
year history of vertigo which was associated with MS and 
which was controlled with Antivert.  Despite that notation, 
the record dated between service and 1986 is completely 
negative for any evidence of vertigo or of any medication 
taken by the veteran for vertigo.  Moreover, the 
preponderance of the evidence, dated since 1986, is negative 
for any findings of a relationship between the veteran's MS 
and service.  In this regard, the veteran underwent a VA 
neurologic examination in February 1999, specifically to 
determine whether his symptoms of MS dated back to service or 
to the 7 year presumptive period after his discharge from 
service.  Following that examination, which included a review 
of the claims folder, the examiner confirmed that there were 
no signs or symptoms of MS, either during service or during 
the presumptive period after the veteran's separation from 
service.  Therefore, she stated that it was not reasonable to 
conclude that the veteran's MS began during that time.  

In light of the foregoing, the Board is of the opinion that 
the preponderance of the evidence supports a denial of the 
appeal of entitlement to service connection for MS.  In 
arriving at this decision, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of his claim.  Indeed, VA has requested and amassed a 
considerable body of evidence, and the veteran has not 
identified any outstanding evidence which could support his 
claim.  

The Board also notes that the veteran is unrepresented by any 
organization or individual.  Following its March 1994 
decision, however, the Atlanta RO mailed a copy of its 
decision to the Georgia State Department of Veterans Service 
(SDVS).  Thereafter, SDVS corresponded with the RO on several 
occasions, with respect to the veteran's case, the last time 
in November 1998.  

Following the veteran's move to the jurisdiction of the 
Muskogee RO, a VA examination was requested in association 
with the veteran's claim of entitlement to service connection 
for multiple sclerosis.  It was noted variously that he was 
represented by a state veteran's service organization and by 
the Oklahoma Department of Veterans' Affairs (ODVA).  

Despite the foregoing, there is no evidence on file that the 
veteran has ever requested representation of any kind, much 
less executed such a request in the manner prescribed by VA.  
38 U.S.C.A. § 5902 - 5904 (West 1991); 38 C.F.R. §§ 20.600 - 
20.606 (1999).  Indeed, despite notice from VA of his right 
to representation (See, e.g., the cover letter, dated in June 
1994, accompanying the Statement of the Case), the veteran's 
correspondence throughout this appeal has been completely 
devoid of any reference to any such representation or of any 
desire for such representation.  Accordingly, the Board finds 
that by his choice, the veteran has pursued this appeal 
without representation; and that resolution of the appeal is 
appropriate without further development.

ORDER

Entitlement to service connection for MS is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Member, Board of Veterans' Appeals


